In consolidated proceedings to review assessments of land for tax purposes, petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Nassau County, entered August 23, 1972, as dismissed the petitions, upon the trial court’s decision during the course of petitioner’s case at a nonjury trial. Judgment reversed insofar as appealed from, on the law, with costs, and new trial granted. The appeal did not present questions of fact. The trial court was without power to dismiss the petitions before petitioner had rested. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.